UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-53217 Man-AHL 130, LLC (Exact name of registrant as specified in its charter) c/o Man Investments (USA) Corp. 123 North Wacker Drive, 28th Floor Chicago, Illinois 60606 (312) 881-6800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Class A and Class B Units of Limited Liability Company Interest (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Man-AHL 130, LLC has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 1, 2010 By: /s/ Alicia B. Derrah Name: Alicia B. Derrah, Title:Chief Financial Officer Man Investments (USA) Corp., Managing Member
